{¶ 20} I agree with the result reached by the majority. I write separately to emphasize the scope of the majority opinion.
 {¶ 21} In his third assignment of error, Johnson appears to assert that he cannot be tried for assault because of a Fourth Amendment violation. Specifically, Johnson asserts that he was privileged to defend himself against the officer because the officer was engaged in an unlawful arrest. The matter appears here, however, following Johnson's no-contest plea. Consequently, we cannot and do not reach the issue of whether the Fourth Amendment violations give Johnson a defense if this matter goes to trial.
 {¶ 22} Moreover, to the extent that Johnson argues that the exclusionary rule should result in dismissal of these charges, his position is untenable. "`Application of the exclusionary rule in such fashion,' as one court put it, `would in effect give the victims of illegal searches a license to assault and murder the officers involved — a result manifestly unacceptable.'" State v. Barnes (Dec. 5, 1997), 2d Dist. No. 16434, 1997 WL 752590, at *4, quoting LaFave, Search and Seizure (3d Ed.), Sec. 11.4(j) at 340. Simply stated, "[A]n accused `cannot effectively invoke thefourth amendment to suppress evidence of his own unlawful conduct which was in response to police actions in violation of the amendment.'" Dayton v. Joy (July 2, 1990), 2d Dist. Nos. CA11846 and CA11847, 1990 WL 98379, at *2, quoting LaFave, Search and Seizure (2d Ed.), Sec. 1.13(b). Consequently, theFourth Amendment violations noted by the majority do not serve to legitimize Johnson's assault on the officer.
 {¶ 23} With that clarification of the majority's opinion, I concur. *Page 677